DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on May 26, 2020 for application number 16/766,837. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Disposition of Claims
Claims 1-20 are pending in this application.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Hahlbeck – US 2007/0099746 A1).

With regard to claim 1, Hahlbeck (Figs. 1, 13A-15) disclose:
A bull gear (Fig. 1; [0036]: 20 and 22) for a reciprocating pump ([0003, 0036, 0046]), the bull gear (20 or 22) comprising:
a hub (Fig. 13A; [0047]: 34; {wrongly numbered in Hahlbeck Fig. 13A as 24}) extending around an axis of rotation (Figs. 4 and 13B) of the bull gear (20);
a rim (32) having a plurality of helical gear teeth (Figs. 14A-14B; [0037]) extending along a circumference of the rim (32), the rim (32) extending a width (Figs. 13A and 14B) along the axis of rotation from a first side portion (Figs. 13A, 14B: right side portion of rim 32) to a second side portion (Figs. 13A, 14B: left side portion of rim 32) that is opposite the first side portion (Figs. 13A, 14B: right side portion of rim 32); and 
a web (Fig. 13A: 36) connecting the hub (34) to the rim (32), the web (36) extending a radial length from the first side portion (Figs. 13A, 14B: right side portion of rim 32) of the rim (32) to the hub (34).

With regard to claim 9, Hahlbeck (Figs. 13A-15) disclose:
A gear set (Fig. 1: 10) for a reciprocating pump ([0003, 0036, 0046]), the gear set (10) comprising:
a pinion (16, 18) having a plurality of helical gear teeth (Fig. 15; [0037]); and 
a bull gear (20 or 22) comprising: 
a hub (34) extending around an axis of rotation of the bull gear (20 or 22); 
a rim (32) having a plurality of helical gear teeth (Figs. 14A-14B; [0037]) configured to mesh with the helical gear teeth (Fig. 15; [0037]) of the pinion (16, 18
the rim (32) extending a width (Figs. 13A and 14B) along the axis of rotation from a first side portion (Figs. 13A, 14B: right side portion of rim 32) to a second side portion (Figs. 13A, 14B: left side portion of rim 32) that is opposite the first side portion (Figs. 13A, 14B: right side portion of rim 32); and 
a web (36) connecting the hub (34) to the rim (32), 
the web (36) extending a radial length from the first side portion (Figs. 13A, 14B: right side portion of rim 32) of the rim (32) to the hub (34).

With regard to claim 17, Hahlbeck (Figs. 13A-15) disclose:
A reciprocating pump comprising (Please follow same limitations as explained above except otherwise additional limitations below):
a crankshaft ([0036]: crankshaft 24); and 
a gear set operatively connected to the crankshaft (24) such that the gear set is configured to drive rotation of the crankshaft (24), the gear set comprising 
a pinion and 
a bull gear, the bull gear comprising: 
a hub extending around an axis of rotation of the bull gear; 
a rim having a plurality of helical gear teeth extending along a circumference of the rim, the rim extending a width along the axis of rotation from a first side portion to a second side portion that is opposite the first side portion; and 
a web connecting the hub to the rim, the web extending a radial length from the first side portion of the rim to the hub.

With regard to claim 8, Hahlbeck disclose the bull gear according to claim 1, and further on Hahlbeck also discloses:
wherein the rim (32) is configured to deflect linearly (Fig. 4: both web 36 and rim 32 deflect) with load ([0048]: i.e. because of the gear body is flexible, the larger the force w.sub.ag, the more the deflection y of the gear body. As load increases, the deflection of the gear body increases thus maintaining an optimum alignment across a range of loadings).

With regard to claim 15, Hahlbeck disclose the bull gear according to claim 9, and further on Hahlbeck also discloses:
wherein the rim (32) of the bull gear (20 or 22) is configured to deflect linearly (Fig. 4: both web 36 and rim 32 deflect) with load ([0048]).

With regard to claim 16, Hahlbeck disclose the bull gear according to claim 9, and further on Hahlbeck also discloses:
wherein the helix angles (Figs. 14B and 15) of the helical gear teeth (Fig. 15) of the pinion (16, 18) and the helical gear teeth (Fig. 14B) bull gear (20 or 22) have opposite hand orientations.

With regard to claim 20, Hahlbeck disclose the bull gear according to claim 17, and further on Hahlbeck also discloses:
wherein the rim (32) of the bull gear (20 or 22) is configured to deflect linearly with load (as explained above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (Hahlbeck – US 2007/0099746 A1), in view of (Demtroder – US 2011/0250070 A1).

With regard to claims 2, 10 and 18, Hahlbeck disclose the bull gear according to claims 1, 9 and 17 respectively.

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) wherein the radial length of the web extends at an oblique angle relative to the axis of rotation

However, regarding limitation (A) above, Demtroder discloses a similar gear (Fig. 10: 4) having a hub (3) extending around an axis of rotation, a rim (6) having a plurality of teeth (similar to Fig. 9; [0080]), lower portion of 5) having a radial length (Fig. 10) extending from one side portion (Fig. 10: left side portion of rim  6) of the rim (6) to the hub (3), and wherein a radial length (Fig. 10) of the web (lower portion of 5) of the gear (4) extends at an oblique angle (Fig. 10) relative to the axis of rotation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear such that the radial length of the web extends at an oblique angle relative to the axis of rotation as taught by Demtroder for the purpose of providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

With regard to claims 3 and 11, Hahlbeck disclose the bull gear according to claims 1 and 9 respectively, and further on Hahlbeck also discloses:
wherein the web (36) extends a thickness (Figs. 4 and 13A) along the axis of rotation from a first face (Figs. 4 and 13A: i.e. left face of web 36) to a second face (Figs. 4 and 13A: right face of web 36) that is opposite the first face (Figs. 4 and 13A: i.e. left face of web 36).

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) at least one of the first face or the second face extending at an oblique angle relative to the axis of rotation

However, regarding limitation (A) above, Demtroder discloses a similar gear (Fig. 10: 4) having a hub (3) extending around an axis of rotation, a rim (6) having a plurality of teeth (similar to Fig. 9; [0080]), and a web (lower portion of 5) having a radial length (Fig. 10) extending from one side portion (Fig. 10: left side portion of rim  6) of the rim (6) to the hub (3), the web (lower portion of 5) having a first face Fig. 10: left face) and second face (Fig. 10: right face), and wherein the first and second faces extends at an oblique angle (Fig. 10) relative to the axis of rotation.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear such that the first face or the second face extends at an oblique angle relative to the axis of rotation as taught by Demtroder for the purpose of providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

Claims 4, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (Hahlbeck – US 2007/0099746 A1), in view of (PARR – US 3,057,220 A).

With regard to claims 4 and 12, Hahlbeck disclose the bull gear according to claims 1 and 9 respectively, and further on Hahlbeck also discloses:
wherein the web (36) extends a thickness (Figs. 4 and 13A) along the axis of rotation from a first face (Figs. 4 and 13A: i.e. left face of web 36) to a second face (Figs. 4 and 13A: right face of web 36) that is opposite the first face (Figs. 4 and 13A: i.e. left face of web 36).

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) the first face extending at a first oblique angle relative to the axis of rotation, the second face extending at a second oblique angle relative to the axis of rotation that is different than the first oblique angle

regarding limitation (A) above, PARR discloses a similar gear (Fig. 1: 10) including a web (12) having a thickness (Figs. 2-3) along the axis of rotation (Fig. 2) of the gear (10) from a first face (Fig. 2: left face of web 12) to a second face (Fig. 2: right face of web 12) that is opposite the first face (Fig. 2: left face of web 12), the first face (Fig. 2: left face of web 12) extending a first oblique angle relative to the axis of rotation, the second face (Fig. 2: right face of web 12) extending at a second oblique angle relative to the axis of rotation that is different than the first oblique angle.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear such that the first face extends at a first oblique angle relative to the axis of rotation, the second face extending at a second oblique angle relative to the axis of rotation that is different than the first oblique angle as taught by PARR for the purpose reducing weight and material while providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

With regard to claim 7, Hahlbeck disclose the bull gear according to claim 1, and further on Hahlbeck also discloses:
wherein the web extends a thickness along the axis of rotation.

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web extends a thickness along the axis of rotation, the thickness of the web being variable along the radial length of the web

However, regarding limitation (A) above, PARR discloses a similar gear (Fig. 1: 10) including a web (12) having a thickness (Figs. 2-3) along the axis of rotation (Fig. 2) of the gear (10) from a first face (Fig. 2: left face of web 12) to a second face (Fig. 2: right face of web 12) that is opposite the first face (Fig. 2: left face of web 12), the first face (Fig. 2: left face of web 12) extending a first oblique angle relative to the axis of rotation, the second face (Fig. 2: right face of web 12) extending at a second oblique angle relative to the axis of rotation that is different than the first oblique angle. Accordingly, said thickness of the web (12) is variable along the radial length of web (12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear such that the web extends a thickness along the axis of rotation, the thickness of the web being variable along the radial length of the web as taught by PARR for the purpose reducing weight and material while providing a higher degree of flexibility of the web without compromising the overall strength and durability of the bull gear.

Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (Hahlbeck – US 2007/0099746 A1), in view of (Haussecker – US 2010/0224020 A1).

With regard to claims 5, 13 and 19, Hahlbeck disclose the bull gear according to claims 1, 9 and 17 respectively.

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web comprises a circumferential groove adjacent the first side portion of the rim

regarding limitation (A) above, Haussecker discloses a similar gear (1) including a hub (3), a rim (2) having a first side portion (Fig. 1: side portion of rim 2) and a second side portion (Fig. 2: side portion of rim 2), a web (4) extending between the hub (3) and the rim (2), and wherein the web (4) includes a circumferential groove (Fig. 1: groove between web 4 and rim 2) adjacent the first side portion (Fig. 1: side portion of rim 2) of the rim (2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear providing the web with a circumferential groove adjacent the first side portion of the rim as taught by Haussecker for the purpose reducing weight and material while providing a higher degree of flexibility of the web and rim without compromising the overall strength and durability of the bull gear.

With regard to claims 6 and 14, Hahlbeck disclose the bull gear according to claims 1 and 9 respectively, and further on Hahlbeck also disclose 
wherein the web is joined to the first side portion of the rim at a rim end portion of the web.

But Hahlbeck does not explicitly and/or specifically meet the following limitations: 
(A) wherein the web is joined to the first side portion of the rim at a rim end portion of the web, the rim end portion of the web comprising a circumferential groove having a curved bottom

However, regarding limitation (A) above, Haussecker discloses a similar gear (1) including a hub (3), a rim (2) having a first side portion (Fig. 1: side portion of rim 2) and a second side portion (Fig. 2: side portion of rim 2), a web (4) extending between the hub (3) and the rim (2), and wherein the web (4) Fig. 1: groove between web 4 and rim 2) adjacent the first side portion (Fig. 1: side portion of rim 2) of the rim (2). It is noted that said circumferential groove (Fig. 1: groove between web 4 and rim 2) have a curved bottom.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bull gear of Hahlbeck by forming the bull gear providing the rim end portion of the web comprising a circumferential groove having a curved bottom as taught by Haussecker for the purpose reducing weight and material while providing a higher degree of flexibility of the web and rim without compromising the overall strength and durability of the bull gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/Primary Examiner, Art Unit 3747